                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA

                    V.
                                                  FINAL ORDER OF FORFEITURE
BRANDON DEGREE,

             Defendant.



      WHEREAS, on January 4, 2019, Defendant Brandon Degree pleaded guilty

to a one-count Information that charged him with knowingly possessing a

firearm as a convicted felon, a violation of Title 18, United States Code, Section

922(g)(l);

      WHEREAS, pursuant to Title 18, United States Code, Section 924(d)(l),

and Title 28, United States Code, Section 246l(c), Defendant Brandon Degree

agreed to forfeit all right, title and interest in the following:

             1.     One SCCY, Model CPX-2, 9 mm caliber semi-automatic pistol
                    bearing serial number 146157; and
             2.     Ten assorted 9mm caliber bullets,
(collectively the "Firearm and Ammunition");

      WHEREAS, Defendant Brandon Degree specifically acknowledges notice of

the criminal forfeiture, consents to the entry of a Final Order of Forfeiture, and

waives his right to be present and heard on the timing and form of this order

pursuant to Federal Rules of Criminal Procedure 32.2 and 43(a); and

      WHEREAS, Defendant Brandon Degree agrees not to contest the forfeiture

of the Firearm and Ammunition;

                                           1
      WHEREAS, by virtue of the above, the United States is now entitled to

possession of the Firearm and Ammunition pursuant to Title 18, United States

Code, Section 924(d)(l), Title 28, United States Code, Section 246l(c) and Rule

32.2 of the Federal Rules of Criminal Procedure;

      WHEREAS, Defendant Brandon Degree, waives and abandons all right,

title, and interest in the Firearm and Ammunition listed above, and further

waives, releases, and withdraws any claim that he may have made with respect

to the Firearm and Ammunition, and waives and releases any claim that he

might otherwise have made to the Firearm and Ammunition in the future;

      WHEREAS, Rule G(4)(a)(i)(A) provides that notice need not be published if

the forfeited property is worth less than $1,000;

      WHEREAS, the Firearm and Ammunition is believed to have a value of less

than $1,000;

      WHEREAS, Defendant Brandon Degree consents to the destruction of the

Firearm and Ammunition; and

      WHEREAS, no other person, other than the Defendant, has any right, title

or interest in the Firearm and Ammunition;

      It is therefore hereby ORDERED, ADJUDGED, AND DECREED as follows:

      1.    A Final Order of Forfeiture is entered pursuant to Title 18, United

States Code, Section 924(d)(l) and Title 28, United States Code, Section 246l(c),

and the property, specifically:

                a. One SCCY, Model CPX-2, 9 mm caliber semi-automatic pistol
                   bearing serial number 146157; and
                b. Ten assorted 9mm caliber bullets,

                                        2
is hereby forfeited to the United States of America, and no right, title or interest

in such property shall exist in any other person.

      2.     The federal agency in possession of the Firearm and Ammunition in

its discretion may destroy or cause the destruction of the Firearm and

Ammunition.

      3.     This Court shall retain jurisdiction to enforce this Order, and to

amend it as necessary, pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure.




      ORDERED this       +W)__   day of




                                              HONORABLE RENEE MARIE BUMB
                                              UNITED STATES DISTRICT JUDGE




                                          3
The undersigned hereby consent to
the entry and form of this Order:




sf Christina 0. Hud
                                        Dated: ~/-~-·~/___,_cj_ __
CHRISTINA 0. HUD
Assistant United States Attorney
      -        '



                                        Dated:   ___._/_._q_-,_f_J__



1_1:/ £2~
BRANDON DEGREE
                                                   rd 11
                                        Dated: - - - ~ - - - - , , - - -

Defendant




                                    4
